Citation Nr: 0417087	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a visual disorder of 
the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from June 1984 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a visual disorder of the left eye, to include myopia.  

Further review of the claims folder indicates that, by a May 
1999 rating action, the RO awarded a compensable disability 
evaluation of 10 percent for the veteran's service-connected 
hypertension, effective from January 12, 1998.  Following 
receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the denial of a 
disability rating greater than 10 percent for this disorder.  
In December 2000, the Board remanded the veteran's increased 
rating claim to the RO for further evidentiary development.  

By an October 2002 rating action, the RO granted an increased 
disability evaluation of 20 percent, effective from 
September 6, 2001, for the veteran's service-connected 
hypertension.  Following receipt of notification of the 
award, the veteran, in a statement received at the RO in 
December 2002, specifically stated that he agreed with, and 
accepted, this grant.  As such, the Board concludes that the 
issue of entitlement to an increased disability rating for 
the veteran's service-connected hypertension is no longer in 
appellate status.  

Furthermore, the Board acknowledges that, in the statement 
received at the RO in December 2002, the veteran expressed 
his belief that the effective date for the rating assigned to 
his service-connected hypertension should be December 1996.  
By a rating action subsequently dated in June 2003, the RO 
awarded an earlier effective date of December 9, 1996 for the 
award of a 10 percent disability evaluation for the 
service-connected hypertension.  The effective date for the 
grant of a 20 percent disability rating for this disorder 
remained September 6, 2001.  

In July 2003, the RO issued a statement of the case (SOC) 
concerning the issue of entitlement to an effective date 
earlier than September 6, 2001 for the grant of a 20 percent 
disability rating for the service-connected hypertension.  A 
review of the claims folder indicates that the veteran has 
not submitted a substantive appeal concerning this earlier 
effective date claim.  Consequently, the Board concludes that 
this issue is not in appellate status.  


REMAND

During the current appeal, the Board notes that there was a 
recent and substantial change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty to 
notify and to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  VA 
regulations have also been revised as a result of these 
changes and is effective from November 9, 2000, except that 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA.  Furthermore, the Board notes that, in January 
2001, the veteran submitted several statements and medical 
records.  In one of these statements, he expressed his desire 
for a personal hearing before a Veterans Law Judge in 
Washington, D.C.  In another document also submitted at the 
same time in January 2001, the veteran stated that he did not 
wish to present testimony before a Veterans Law Judge.  Given 
these conflicting statements submitted simultaneously by the 
veteran, the Board concludes that, on remand, the veteran 
should be given an opportunity to clarify whether he wishes 
to present testimony at a personal hearing.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a visual disorder of the 
left eye.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

3.  If the claim remains denied, the RO 
should contact the veteran and ask him to 
clarify in writing whether he wishes to 
present testimony regarding his claim at 
a personal hearing before the Board, and 
if so, whether he wants a hearing at the 
central office, the RO, or a 
videoconference hearing.  Appropriate 
action should be taken by the RO to 
schedule the veteran for any personal 
hearing that he requests.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  If a personal hearing is 
conducted in accordance with the 
veteran's wishes, his claims folder 
should then be returned to the Board, if 
in order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003,




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



